Citation Nr: 0415902	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that the veteran has raised the issues of 
entitlement to service connection for loss of smell, loss of 
taste, dizzy spells, and for a nerve problem in his stomach.  
These claims were denied by the RO in February 2004.  
However, currently these claims are not in appellate status 
before the Board.

The veteran's claim was remanded by the Board for further 
review by the RO in October 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate his claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  In particular, the June 2001 VCAA 
notice letter informed the veteran of the requirements for 
entitlement to service connection and not the requirements 
for an increased rating for bilateral hearing loss.  
Accordingly a remand is required in order for the appellant 
to be provided proper notice.

The Board notes that the veteran reported various treatment 
for his hearing loss in testimony before the undersigned 
Veterans Law Judge in November 2002.  The claims file does 
not reveal that an attempt has been made to obtain all of 
these records.  An attempt must be made to obtain copies of 
these medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the appellant of 
the information and evidence necessary to 
substantiate a claim for an increased 
rating for bilateral hearing loss.  

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have treated him for bilateral hearing 
loss since April 2000.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
should include contacting the Goldsboro 
and Elizabeth City, North Carolina VA 
Medical Clinics; Dr. Carole Shields of 
Chowan Medical Center, P.O. Box 429, 
Edenton, North Carolina, 27932; First 
Choice Medical, Highway 17 South, 
Elizabeth City, North Carolina; Dr. Jack 
Thornton, Albemarle ENT Clinic, Elizabeth 
City, North Carolina; and Dr. Eric O. 
Lindbeck (for records from November 2002 
to present), P.O. Box 5007, Greenville, 
North Carolina, 27835.  All records 
obtained should be associated with the 
veteran's claims file.

3.  When the above action has been 
accomplished, the RO must readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, he and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




